LEVINE, Justice
(concurring specially).
I concur in the result because I agree that Sonterre did not establish a good faith effort to find child care. Nor did she show that two weeks’ time was an unreasonable period for her to find suitable child care.
I do not agree that in all cases a parent’s need to find suitable child care constitutes a personal convenience. It ranks among other necessities. Since this case does not rise or fall on the issue of whether leaving employment because of a “parental obligation” is a cause attributable to the employer, I concur in the result.
MESCHKE, J., concurs.